This “Corrected Notice of Allowability” is being mailed in view of IDS filed 12/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Blair Hoyt on October 12, 2021.
The application has been amended as follows:
Claim 10 have been amended.
In particular,
Claim 10 has been amended as follows:
     10. (Currently Amended) A system, comprising: 
at least one device;
a controller configured to control the at least one device; 
at least one robot; and 
an interconnection device configured to permit communication between an Object Linking and Embedding for Process Control Unified Architecture (OPC UA) device and a Robot Operating System (ROS) device, the interconnection device including, 
a first OPC UA interface, configured to establish connection between the interconnection device and the OPC UA device; and
at least one ROS interface, for communication with the first OPC UA interface, the at least one ROS interface including
at least one ROS node module configured to perform communication between the OPC UA device and the ROS device,
an ROS client library module configured to provide a function library to be called upon the ROS node module performing the communication, and
an ROS core module configured to manage the ROS node module in the ROS interface and a node module in the ROS device, wherein 
the ROS node module includes at least one of an ROS publishing node module and an ROS serving node module, 
the ROS publishing node module is configured to perform topic communication between the OPC UA device and the ROS device,
the ROS serving node module is configured to perform service communication between the OPC UA device and the ROS device,
the ROS publishing node module is further configured to publish information received from the first OPC UA interface to a related ROS device, the related ROS device being an ROS device that subscribes to a topic related to the received information,
the ROS serving node module is further configured to convert the information received from the first OPC UA interface into a format callable by the ROS device, and send the information subjected to format conversion to the ROS device, and 
the controller is the OPC UA device, the robot is the ROS device, and the controller is configured to control, via the interconnection device, the at least one robot to interact with the at least one device.

	
Response to Arguments
Regarding claim objections applicant’s arguments, see page 10 paragraph 1, filed September 30, 2021, with respect to claims 1 and 8-10 have been fully considered and are persuasive.  The claim objections of claims 1 and 8-10 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 10 paragraph 2, filed September 30, 2021, with respect to claims 10-16 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 10-16 have been withdrawn. 

Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 10 paragraphs 3 – page 11, filed September 30, 2021, with respect to claims 1, and 4-20 have been fully considered and are persuasive. The 35 U.S.C. 102 and 103 rejections of claims 1 and 4-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 4-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1 and 8-10 … an ROS client library module, configured to provide a function library to be called upon the ROS node module performing the communication, and an ROS core module; configured to manage the ROS node module in the ROS interface and a node module in the ROS device, wherein the ROS node module includes at least one of an ROS publishing node module and an ROS serving node module, the ROS publishing node module is configured to perform topic communication between the OPC UA device and the ROS device, the ROS serving node module is configured to perform service communication between the OPC UA device and the ROS device, the ROS publishing node module is further configured to publish information received from the first OPC UA interface to a related ROS device, the related ROS device being an ROS device that subscribes to a topic related to the received information, and the ROS serving node module is further configured to convert the information received from the first OPC UA interface into a format callable by the ROS device, and send the information subjected to format conversion to the ROS device… and in combination with other limitations recited as specified in claims 1 and 8-10.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nagata (US Pub. No.:2019/0166202) discloses a controller includes a memory, a program execution section controlling a driving machine in accordance with a control program, and an OPC-UA server communicating with an external machine. The OPC-UA server includes: a function execution section, executing a function utilizing a memory region on the memory in response to a request from the external machine; a monitoring section monitoring usage of the memory; and a restriction section, stopping the above function of the OPC-UA server based on the fact that the usage has exceeded a predetermined threshold.
Grubbs (US Pub. No.:2018/0338806) discloses a surgical simulation device includes a support structure and animal tissue carried in a tray. A simulated human skeleton is carried by the support structure above the animal tissue and includes simulated human skin. A camera images the animal tissue and an image processor receives images of markers positioned on the ribs and animal tissue and forms a three-dimensional wireframe image. An operating table is adjacent a local robotic surgery station as part of a robotic surgery station and includes at least one patient support configured to support the patient during robotic surgery. At least one patient force/torque sensor is coupled to the at least one patient support and configured to sense at least one of force and torque experienced by the patient during robotic surgery. 
Shimamura et al. (US Pub. No.: 2019/0101904) discloses A configuration of control device capable of linking control applications even in a control system that combines a control device with another control device is provided. A first control device includes: a first program execution part outputting a first control command at every first cycle; a parsing part parsing at least a part of a first application program at every second cycle to sequentially generate an internal command; a command calculation part outputting a second control command at every first cycle according to the internal command generated by the parsing part; and an arbitration part managing a parsing process performed by the parsing part. The arbitration part adjusts an output timing of the second control command according to the internal command generated by the parsing part in response to notification of a timing from the second control device. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469